PER CURIAM.
This matter is before the Court on respondent’s Petition and Amended Petition for Leave to Resign pending disciplinary proceedings, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
Respondent states in his petition that Florida Bar Case Nos. 12B85H38 and 12B85H39 are pending against him and Florida Bar Case No. 12B85H02 was a past disciplinary action against him which was resolved by an admission of minor misconduct which was accepted by the grievance committee. Respondent further states that there are no original proceedings pending against him and that his resignation is of a permanent nature.
The Florida Bar filed its response stating that it supports respondent’s Amended Request for Leave to Resign permanently and that the following cases are pending disciplinary cases: Florida Bar Case Nos: 12B85H38, 12B85H77, 12B85H80, 12B85H84, 12B85H87, 12B85H91 12B85H69, 12B85H78, 12B85H81, 12B85H85, 12B85H88, 12B85H96. 12B85H70, 12B85H79, 12B85H82, 12B85H86, 12B85H90,
The Court has reviewed the Petition for Leave to Resign and response thereto and determined that the requirements of Rule 11.08(3) are fully satisfied. The Petition for Leave to Resign permanently is hereby approved and this resignation shall be effective August 2, 1985, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall accept no new business.
It is so ordered.
ADKINS, A.C.J., and OVERTON, ALDERMAN, McDonald and ehrlioh, JJ., concur.